826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Lee LOISEL, Plaintiff-Appellant,v.Philip P. GALLAGHER, Reverend, Pete at AA Meetings, Pat atAA Meetings, Tim at AA Meetings, Defendants-Appellees.
No. 87-1139.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Loisel filed a civil action in the district court complaining that smoking was prohibited in a church room in which he attends Alcoholics Anonymous meetings.  The district court dismissed the action for failure to comply with Rule 8, Federal Rules of Civil Procedure.


3
Pro se complaints are to be liberally construed.   Estelle v. Gamble, 429 U.S. 97 (1976);  Haines v. Kerner, 404 U.S. 519 (1972).  However, for a constitutional claim to be considered by a district court, there must be sufficient substance in the claims to support federal jurisdiction.   Hagans v. Lavine, 415 U.S. 528 (1974).  We conclude that the district court did not err in dismissing the case.


4
It is ORDERED that the judgment of the district court be affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.